Citation Nr: 1443383	
Decision Date: 09/29/14    Archive Date: 10/06/14

DOCKET NO.  11-21 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a left eye disorder, claimed as a left eye cataract.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

U. Ifon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to October 1969.

This appeal to the Board of Veterans' Appeals (Board) is from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

Based on the medical evidence of record, the Board has recharacterized the issue of entitlement to service connection for a left eye cataract more broadly to include entitlement to service connection for a left eye disorder.  While the Veteran asserts he never intended to appeal the issue of a left eye cataract, the Board notes that his March 2010 Notice of Disagreement states: "I am appealing the denial of cataracts, left eye."  If the Veteran wishes to withdraw his appeal on this issue, he may do so at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).

In his March 2010 Notice of Disagreement, the Veteran asserted a claim for clear and unmistakable error as it pertains to the denial of service connection for a left eye retinal detachment with post-operative scarring.  In a June 2011 rating decision, the RO deferred consideration of this issue in order to conduct further development.  It does not appear the RO has completed development of this matter, therefore the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Additional evidentiary development is required before the Board can properly adjudicate this issue on appeal.

The Veteran contends he has a left eye disorder stemming from a head injury sustained after a truck accident in Vietnam.  He asserts he began noticing blurred vision in his left eye after separating from service.  Within a year post-separation from service, he underwent a left eye surgery for retinal detachment.

At an October 2006 private eye examination from Vanderbilt Eye Institute, the Veteran was diagnosed with a dense left eye cataract.  The examiner opined the cataract may be the cause of his decreased vision but issued no opinion as to its etiology.   A left eye cataract was again noted at an October 2009 VA examination, however no etiology opinion was provided.  Accordingly an addendum to the October 2009 VA examination is necessary in order to determine the etiology of any left eye disorder.

Inasmuch as the case is being remanded, any outstanding VA treatment and private medical records should be associated with the claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:


1.  Contact the Veteran to identify any pertinent private or VA treatment records that might be outstanding and associate them with the claims file.  Follow proper notification procedures if the records are unobtainable.  All attempts to obtain records should be contemplated.

2.  After the aforementioned development has been completed, refer the Veteran's claims file to the October 2009 VA examiner who conducted the VA examination or, if unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of any left eye disorder, to include cataracts.  The examiner must review the Veteran's claims folder and Virtual VA file.  The examination report should indicate that these files were reviewed.

After reviewing the record again, respond to the following:

(a)  Diagnose any left eye disorder and determine whether it is at least as likely as not (i.e., probability of 50 percent or greater) that it had its clinical onset during his period of active service or is in anyway related to service.

(b)  Comment on the significance, if any, of his truck accident in Vietnam and his purported head trauma.

(c)  Comment on the significance, if any, of his left eye retinal detachment surgery.

A complete rationale should be provided for all opinions and conclusions, including a discussion of the facts and medical principles involved.

If the examiner cannot respond without resorting to speculation, the examiner should explain why a response would be speculative.

3.  The RO is instructed to complete development on the Veteran's claim for clear and unmistakable error regarding his entitlement to service connection for a left eye retinal detachment.

4.  Readjudicate the issue on appeal.  If the benefit sought remains denied, provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time for response.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



